Citation Nr: 1340216	
Decision Date: 12/05/13    Archive Date: 12/20/13

DOCKET NO.  08-05 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial rating in excess of 10 percent prior to April 5, 2004; in excess of 20 percent as of April 5, 2004; and in excess of 30 percent as of February 24, 2010 for cervical degenerative disc disease (DDD) with spinal stenosis (cervical spine disability).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Adrian Jackson, Counsel



INTRODUCTION

The Appellant is a veteran who served on active duty from May 1968 to December 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota which effectuated the Board's June 2007 decision granting service connection for residuals of a cervical spine injury and assigned a 10 percent rating prior to April 5, 2004, and in excess of 20 percent as of April 5, 2004 for this disability.  This appeal is now under the jurisdiction of the RO in Lincoln, Nebraska. 

This issue was remanded by the Board in December 2011.  In July 2012, the Appeals Management Center (AMC) increased the rating for the cervical spine disability to 30 percent effective February 24, 2010, the date of a VA examination report showing increased disability.  Because this increased rating did not represent a grant of the maximum benefits allowable under the VA Schedule for Rating Disabilities, the Veteran's claim continued to remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a grant of a higher rating during the course of an appeal, but less than the maximum benefits allowable, does not abrogate the appeal).   

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, the AMC increased the rating for the cervical spine disability to 30 percent effective February 24, 2010, the date of a VA examination report showing increased disability.  However reviewing the claims file as well as the eFolder on Virtual VA (Virtual VA), this VA examination report is not associated with the claims files.  Since these records are relevant to his claim, the clinical documentation associated with this medical care must be incorporated into the record.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA records are constructively part of the record which must be considered).  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms from the Veteran, procure any medical records not already in the claims file relating to recent treatment for, or evaluation of his service-connected cervical spine disability.  The Board is particularly interested in any pertinent treatment that the Veteran may have received since November 2013, as well the VA examination report dated in February 2010. 

2.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative an appropriate supplemental statement of the case and give them an appropriate time period in which to respond.  All evidence should be reviewed, to include evidence submitted since the July 2012 supplemental statement of the case.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


